Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites, “predetermined RFID antenna pattern”. It is unclear if the claimed predetermined RFID antenna is a specific pattern or any pattern desired by the user performing the method based on the intended use.

Claim 2 recites “an adaptive algorithm”. The specification does not describe the limitations of an algorithm or how the algorithm is adaptive. It is unclear how the method would provide feedback as there is no indication as to how the algorithm would work. The limitations of claim 2 are unable to be determined. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-14, 16-18 are rejected under 35 U.S.C. 102(a) as being anticipated by Petsch et al (US 2015/0144379).

Petsch discloses regarding claim 1, a method of adaptive laser cutting control and a system for performing the method (Fig.1, paragraphs [0065]-[0083]), wherein the method comprises: operating a laser cutting system (i.e. a laser machining device 150 is operated to cut a foil web; see Fig.1, paragraphs [0081] and [0082]) comprising a control system (i.e. a control device 156; see Fig.1, paragraph [0082]) and a laser (i.e. a focused laser beam 152; see Fig.1, paragraph [0081]) to cut an RFID antenna in a web (RFID cut from foil web is disclosed throughout the reference also see: Fig.1, paragraphs [0065] and [0067]); utilizing an optical inspection system (i.e. a camera 154) to compare the RFID antenna to a predetermined RFID antenna pattern and generate a feedback data (The antenna is cut based on predetermined pattern, Fig.1, paragraphs [0027], [0082]); and providing the feedback data to the laser cutting system (The system uses imagining data from the camera and an image processing system to determine if the predetermined pattern is being cut. If not, a corrective value is calculated to alter the components of the system so the desired pattern is cut. – Feedback; See Fig.1, paragraph [0082]). Regarding claim 2, the correction values are calculated meaning some type of adaptive algorithm must be used. Regarding claims 3 and 4, the control device 156 sends cutting instructions to the laser cutting 

Petsch discloses regarding claims 10-14, an adaptive laser cutting control and a system for performing the method (Fig.1, paragraphs [0065]-[0083]), wherein the method comprises: operating a laser cutting system (i.e. a laser machining device 150 is operated to cut a foil web; see Fig.1, paragraphs [0081] and [0082]) comprising a control system (i.e. a control device 156; see Fig.1, paragraph [0082]) and a laser (i.e. a focused laser beam 152; see Fig.1, paragraph [0081]) to cut an RFID antenna in a web (RFID cut from foil web is disclosed throughout the reference also see: Fig.1, paragraphs [0065] and [0067]); utilizing an optical inspection system (i.e. a camera 154) to compare the RFID antenna to a predetermined RFID antenna pattern and generate a feedback data (The antenna is cut based on predetermined pattern, Fig.1, paragraphs [0027], [0082]); and providing the feedback data to the laser cutting system (The system uses imagining data from the camera and an image processing system to determine if the predetermined pattern is being cut. If not, a corrective value is calculated to alter the components of the system so the desired pattern is cut. – Feedback; See Fig.1, paragraph [0082]).

Petsch discloses regarding claim 16-18, an adaptive laser cutting control and a system for performing the method (Fig.1, paragraphs [0065]-[0083]), wherein the method comprises: operating a laser cutting system (i.e. a laser machining device 150 is operated to cut a foil web; see Fig.1, paragraphs [0081] and [0082]) comprising a control system (i.e. a control device 156; see Fig.1, paragraph [0082]) and a laser (i.e. a focused laser beam 152; see Fig.1, paragraph [0081]) to cut an RFID antenna in a web (RFID cut from foil web is disclosed throughout the reference also see: Fig.1, paragraphs [0065] and [0067]); utilizing an optical inspection system (i.e. a camera 154) to compare the RFID antenna to a predetermined RFID antenna pattern and generate a feedback data (The antenna is cut based on .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 2, 5-8, 12 15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Petsch et al (US 2015/0144379) in view of Takigawa et al (US 2017/0270434).

The teachings of Petsch have been discussed above. Petsch fails to disclose regarding claim 5, a data gathering system; regarding claim 6, short term and long term control system; regarding claim 7, a set of short term data from the short term control system is combined with a set of long term data from the long term control system and used to optimize the laser cutting system; regarding claim 8, an expert system and an adaptive pre-distortion routine, wherein the expert system is comprised of the feedback data from multiple operations of the laser cutting system. 

Takigawa discloses a machine learning apparatus 10, comprising an adaptive algorithm (Regarding claims 2, 12, 15 and 18, Given that the device is a machine learning device with a neural network it will adapt the algorithm See Paragraph [0113]), for a laser machining device, which comprises a neural network having a memory. (See Paragraphs [0046]-[0048], [0135], [0136]) The machine learning unit 15 is considered the long term control system with the short term control system being the operation result acquisition unit as this device observes parameters from the present cutting procedure. (See Paragraph [0045]) The learning model in the learning unit is updated during each machining operation based on feedback data. This would comprise the expert system (neural network) and predistortion routine. (See Paragraph [0136]) The decision making unit combines the data from the learning unit and the acquisition unit to output the appropriate control functions to the laser. It would have been obvious to adapt Petsch in view of Takagawa to provide the a data gathering system; short term and long term control system; a set of short term data from the short term control system is combined with a set of long term data from the long term control system and used to optimize the laser cutting system; an expert system and an adaptive pre-distortion routine, wherein the expert system is comprised of the 

Regarding claims 9 and 20, Petsch and Takagawa fail to disclose the second laser receiving feedback. However, using a second laser for cutting a RFID antenna would be considered an obvious duplication of parts as the second laser is being used for the same purpose as the first. As Takagawa discloses a machine learning device for capturing feedback from each cutting operation in order to improve subsequent operation, it would have been obvious to use the learned data with the second laser as this is a basic step in process improvement. 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930.  The examiner can normally be reached on M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        


6/11/2021